UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MARGARET E. DESCHAMPS,               )
                                     )
          Plaintiff,                 )
                                     )
       v.                            ) Civil Action No. 08-0347 (RBW)
                                     )
DISTRICT OF COLUMBIA et al.,         )
                                     )
          Defendants.                )
____________________________________)



                                        MEMORANDUM

       By Order of December 3, 2008 [Dkt. No. 25], the plaintiff was advised to respond to the

remaining District of Columbia defendants’ motion for summary judgment by January 9, 2009,

or risk entry of judgment for the movants on what the Court would consider to be a conceded

motion.1 At the status conference on December 3, 2008, however, the plaintiff insisted on filing

her response by December 12, 2008; thus, the Court issued an amended order advising the

plaintiff to respond by that proposed deadline [Dkt. No. 26]. In addition, the Court gave the

defendants until January 12, 2009, to file their reply brief and scheduled another status

conference for January 22, 2009. The plaintiff has neither responded to the defendants’ summary

judgment motion nor sought additional time to do so. The Court therefore will grant the

defendants’ motion as conceded and dismiss the case. See In re Miller, 2004 WL 963819, 1

(D.C. Cir., May 4, 2004) (In managing its docket under the circumstances presented, “the court




       1
           See Order of October 23, 2008 (granting defendant Nina Hill’s motion to dismiss).
may choose to . . . resolve the motion for summary judgment on the merits without an opposition

. . . or [] treat summary judgment as conceded.”)2


                                                     ________s/________________
                                                     Reggie B. Walton
                                                     United States District Judge
Dated: January 21, 2009




       2
           A separate final order accompanies this Memorandum.

                                                2